The opinion of the court was delivered by
Watkins, J.
The defendant was indicted for the offence of wilfuly and unlawfully failing and refusing to work the public road in violation of the provisions of Act No. 117 of 1896, and having been found guilty and sentenced by the court to pay a fine of ten dollars and costs, and in default of payment of fine that he be confined in the parish jail for a period of ten days, he prosecutes this appeal.
In this court the Attorney General has filed a motion to dismiss the appeal on the ground that the Supreme Court is without jurisdiction ratione materim to entertain the same, because the defendant is charged with a simple misdemeanor, the puntshment of which is not less than five dollars, nor more than twenty-five dollars, and in default of payment of the fine assessed imprisonment in the parish jail of not less than ten nor more thirty days.
The motion is well taken and the appeal is dismissed.